DETAILED ACTION
	This office action is in response to the amendment filed on October 28, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
Receipt is acknowledged of the information disclosure statements (IDS) submitted on 08/31/2021, which have been considered by the examiner and entered into the application. 
The several IDS submissions received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
The numerous references and materials listed on the submitted 58 sheets of the several IDS submissions make it difficult to determine whether or not any of the references, or parts of the references, are material to Applicant’s claimed invention.  It is 
Applicant is reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the Applicant does, the Applicant should know that reference is material. Thus, if Applicant is aware of any cited reference from among the several IDS submissions of 08/31/2021 that are "material," Applicant should make that reference known to the Examiner.
It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 182 documents) make it difficult, and likely impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.

Specification
IN THE ABSTRACT: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases which can be implied (i.e., “A system for pulsed DC biasing and clamping a substrate is described. In one embodiment, the system includes a plasma chamber having an ESC for supporting a substrate.”).  
Correction is required (e.g., “A system for pulsed DC biasing and clamping a substrate[, the system] includes a plasma chamber having an ESC for supporting a substrate.”).  See MPEP § 608.01(b).

Claim Objections
Claims 7 and 20 are objected to because of the following informalities:  it appears that “…first direct-current voltage source…” in lines 11-12 of claim 7 should read --…the first direct-current voltage source…--; it appears that “…wherein the clamping network comprises…: in lines 1-2 of claim 20 should read --…wherein the clamping network further comprises…--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dahimene et al. (U.S. Patent No. 6,198,616 – cited in IDS filed on 01/06/2020), hereinafter Dahi, in view of Yang et al. (“A study on the etching characteristics of magnetic tunneling junction materials using DC pulse-biased inductively coupled plasmas” – cited in IDS filed on 03/15/2019), hereinafter Yang, Finley et al. (U.S. Publication No. 2014/0117861), hereinafter Finley, and Electrical4U (“Clamping Circuit” – cited in IDS filed on 01/06/2020).
Regarding claim 1, Dahi discloses (see Figures 1-3) a system (100), comprising: a plasma (see column 6 lines 5-42) process chamber (102); and a biasing and clamping circuit (104, 106, 107, 108, 128) coupled (via 108, 118, 128) to the plasma process chamber (102), the biasing and clamping circuit (104, 106, 107, 108, 128) comprising: a first DC voltage source (220); and a clamping network (212, 216, 226) connected in parallel to the first DC voltage source (220).
Dahi does not disclose the first DC voltage source being a shaped DC pulse voltage source and the clamping network comprising: a direct-current voltage source coupled to a ground node and a first node; a diode coupled to the first node and a second node; and a resistor coupled to the first node and the second node and in parallel with the diode. 
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to further comprise a shaped DC pulse voltage source (pulsed DC power).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the DC voltage source of Dahi with the shaped DC pulse voltage source of Yang, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on the bottom of the etched magnetic materials, in addition to the advantage of no need for 
Furthermore, Finley teaches (see Figure 4) that it is well known in the art for a clamping network to comprise a diode (410) coupled to a first node (A) and a second node (terminal connecting 408-412); and a resistor (412) coupled to the first node and the second node and in parallel with the diode.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a diode coupled to the first node and a second node; and a resistor coupled to the first node and the second node and in parallel with the diode, in the clamping network of Dahi, as taught by Finley (see paragraphs [0055]-[0056]), in order to limit spikes and transients in the system, thus preventing damage to system components during system operation and improving the overall efficiency and performance of the system. 
Furthermore, Electrical4U teaches (see Figure 5) that it is well known in the art for a clamping network to comprise a direct-current voltage source (V1) coupled to a ground node (negative terminal) and a first node (terminal connecting diode D and direct-current voltage source V1) in order to give an additional shift (see page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a direct-current voltage source coupled to a ground node and a first node in the clamping network of Dahi, as taught by Electrical4U (see pages 1, 2 and 4), in order to set the positive or negative peak of the 
Regarding claim 2, Dahi further discloses (see Figures 1-3) the system (100) of claim 1, wherein the plasma process chamber (102) comprises: a chamber body (see outer edges of 102); a chamber lid (134), wherein the chamber body (see outer edges of 102) and the chamber lid (134) define a processing volume (110); and a substrate support assembly (124) disposed in the processing volume (110).
Regarding claim 4, Dahi further discloses (see Figures 1-3) the system (100) of claim 2, wherein the substrate support assembly (124) comprises an electrostatic chuck (114), wherein the electrostatic chuck (114) comprises a dielectric material (116) and an electrode (118) embedded in the dielectric material (column 5 lines 50-52), wherein the first DC voltage source (220) and the clamping network (212, 216, 226) are connected to the electrode (118).
Dahi does not disclose the first DC voltage source being a shaped DC pulse voltage source. 
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to further comprise a shaped DC pulse voltage source (pulsed DC power).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the DC voltage source of Dahi with the shaped DC pulse voltage source of Yang, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on 
Regarding claim 5, Dahi further discloses (see Figures 1-3) the system (100) of claim 1, wherein the biasing and clamping circuit (104, 106, 107, 108, 128) further comprises a second DC voltage source (212).
Dahi does not disclose the second DC voltage source being a shaped DC pulse voltage source. 
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to further comprise a shaped DC pulse voltage source (pulsed DC power).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the DC voltage source of Dahi with the shaped DC pulse voltage source of Yang, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on the bottom of the etched magnetic materials, in addition to the advantage of no need for specific matching network and low heat generating during the etching, thus forming a more stable and volatile etch product formation during the DC pulse off time and the enhanced removal of the etch products by mono-energetic ions during the DC pulse on time.
Regarding claim 6, Dahi further discloses (see Figures 1-3) the system (100) of claim 1, wherein the biasing and clamping circuit (104, 106, 107, 108, 128) further comprises a switch (228). 
Regarding claim 7, Dahi discloses (see Figures 1-3) a system (100), comprising: a plasma (see column 6 lines 5-42) process chamber (102); and a biasing and clamping circuit (104, 106, 107, 108, 128) coupled (via 108, 118, 128) to the plasma process chamber (102), the biasing and clamping circuit (104, 106, 107, 108, 128) being configured to provide a biasing voltage (via 220) and a constant clamping voltage (chucking voltage – see column 5 line 65 through column 6 line 55) to a substrate (112) disposed in the plasma process chamber (102), wherein the biasing and clamping circuit comprises a clamping network (212, 216, 226).
Dahi does not disclose to provide a pulsed biasing voltage and a clamping network comprising: a first direct-current voltage source; a first diode; a first capacitor; and a first resistor coupled to a first node between the first diode and the first direct-current voltage source and in parallel with the first diode.
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to further comprise providing a pulsed biasing voltage (pulsed DC power).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to configure the biasing and clamping circuit to provide a pulsed biasing voltage in the system of Dahi, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness 
Furthermore, Finley teaches (see Figure 4) that it is well known in the art for a clamping network to comprise a first diode (410); a first capacitor (408); and a first resistor (412) coupled to a first node (terminal connecting 408-412) and in parallel with the first diode.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a first diode; a first capacitor; and a first resistor coupled to a first node and in parallel with the first diode, in the clamping network of Dahi, as taught by Finley (see paragraphs [0055]-[0056]), in order to limit spikes and transients in the system, thus preventing damage to system components during system operation and improving the overall efficiency and performance of the system. 
Furthermore, Electrical4U teaches (see Figure 5) that it is well known in the art for a clamping network to comprise a direct-current voltage source (V1) coupled to a ground node (negative terminal) and a first node (terminal connecting diode D and direct-current voltage source V1) in order to give an additional shift (see page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a first direct-current voltage source and a first node between the first diode and the first direct-current voltage source in the (see pages 1, 2 and 4), in order to set the positive or negative peak of the input signal at a required level, which quickly adds or subtracts a DC element to the input signal, thus pushing/shifting the signal towards the positive or the negative side.
Regarding claim 8, Dahi further discloses (see Figures 1-3) the system (100) of claim 7, wherein the biasing and clamping circuit (104, 106, 107, 108, 128) comprises: a first DC voltage source (220), and wherein the clamping network (212, 216, 226) is connected in parallel to the first DC voltage source (220).
Dahi does not disclose the first DC voltage source being a shaped DC pulse voltage source. 
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to further comprise a shaped DC pulse voltage source (pulsed DC power).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the DC voltage source of Dahi with the shaped DC pulse voltage source of Yang, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on the bottom of the etched magnetic materials, in addition to the advantage of no need for specific matching network and low heat generating during the etching, thus forming a more stable and volatile etch product formation during the DC pulse off time and the enhanced removal of the etch products by mono-energetic ions during the DC pulse on time.
Regarding claim 9, Dahi as modified discloses the system of claim 7, except wherein the first diode is connected between the first node and a second node, and the first direct-current voltage source is connected between the first node and a ground node.
Electrical4U, however, teaches (see Figure 5) that it is well known in the art for a clamping network comprising a direct-current voltage source (V1), a diode (D), a capacitor (C) and a resistor (R) to further comprise wherein the diode (D) is connected between a first node (connection point of diode D and direct-current voltage source V1) and a second node (connection point of capacitor C and diode D), and the first direct-current voltage source (V1) is connected between the first node (connection point of diode D and direct-current voltage source V1) and a ground node (bottom rail).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to configure the clamping network of Dahi wherein the first diode is connected between a first node and a second node, and the first direct-current voltage source is connected between the first node and a ground node, as taught by Electrical4U (see pages 1, 2 and 4), in order to set the positive or negative peak of the input signal at a required level, which quickly adds or subtracts a DC element to the input signal, thus pushing/shifting the signal towards the positive or the negative side.
Regarding claim 14, Dahi discloses (see Figures 1-3) a method, comprising: biasing and clamping, via a biasing and clamping circuit (104, 106, 107, 108, 128), a substrate (112) disposed on an electrostatic chuck (114) disposed in a plasma process chamber (102), the substrate (112) being clamped at a substantially constant voltage (see column 10 lines 34-65), wherein biasing and clamping (via 104, 106, 107, 108, 128) the substrate (112) comprises: providing a first voltage (via 220) to the substrate (112); and (chucking voltage – see column 5 line 65 through column 6 line 55) to an electrode (118) embedded in the electrostatic chuck , the substantially constant voltage is a difference between the first voltage and the second voltage (see column 5 line 65 through column 7 line 13), wherein the biasing and clamping circuit comprises a clamping network (212, 216, 226).
Dahi does not disclose the first voltage being pulsed and a clamping network comprising: a direct-current voltage source coupled to a ground node and a first node; a diode coupled to the first node and a second node; and a resistor coupled to the first node and the second node and in parallel with the diode.
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to provide a voltage (pulsed DC power) to a substrate (wafer), the voltage being pulsed (as seen in Figure 1, the voltage being provided to the substrate/wafer is pulsed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to configure the first voltage to be pulsed in the method of Dahi, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on the bottom of the etched magnetic materials, in addition to the advantage of no need for specific matching network and low heat generating during the etching, thus forming a more stable and volatile etch product formation during the DC pulse off time and the enhanced removal of the etch products by mono-energetic ions during the DC pulse on time.
(see Figure 4) that it is well known in the art for a clamping network to comprise a diode (410) coupled to a first node (A) and a second node (terminal connecting 408-412); and a resistor (412) coupled to the first node and the second node and in parallel with the diode.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a diode coupled to the first node and a second node; and a resistor coupled to the first node and the second node and in parallel with the diode, in the clamping network of Dahi, as taught by Finley (see paragraphs [0055]-[0056]), in order to limit spikes and transients in the system, thus preventing damage to system components during system operation and improving the overall efficiency and performance of the system. 
Furthermore, Electrical4U teaches (see Figure 5) that it is well known in the art for a clamping network to comprise a direct-current voltage source (V1) coupled to a ground node (negative terminal) and a first node (terminal connecting diode D and direct-current voltage source V1) in order to give an additional shift (see page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a direct-current voltage source coupled to a ground node and a first node in the clamping network of Dahi, as taught by Electrical4U (see pages 1, 2 and 4), in order to set the positive or negative peak of the input signal at a required level, which quickly adds or subtracts a DC element to the input signal, thus pushing/shifting the signal towards the positive or the negative side.
Regarding claim 15, Dahi further discloses (see Figures 1-3) the method of claim 14, wherein biasing and clamping (via 104, 106, 107, 108, 128) the substrate (112) is (220) and the clamping network (212, 216, 226), and the first voltage is provided by the first DC voltage source.
Dahi does not disclose the first DC voltage source being a shaped DC pulse voltage source.
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to further comprise a shaped DC pulse voltage source (pulsed DC power).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the DC voltage source of Dahi with the shaped DC pulse voltage source of Yang, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on the bottom of the etched magnetic materials, in addition to the advantage of no need for specific matching network and low heat generating during the etching, thus forming a more stable and volatile etch product formation during the DC pulse off time and the enhanced removal of the etch products by mono-energetic ions during the DC pulse on time.
Regarding claim 16, Dahi as modified discloses the method of claim 15, except wherein the diode is conducting when the first voltage is at a high state and the diode is in a reverse-bias mode when the first voltage is at a low state.
Electrical4U, however, teaches (see Figure 5) that it is well known in the art for a clamping network to comprise a diode (D), wherein the diode (D) is conducting when a (see pages 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a diode, wherein the diode is conducting when the first voltage is at a high state and the diode is in a reverse-bias mode when the first voltage is at a low state, in the clamping network of Dahi, as taught by Electrical4U (see pages 1 and 4), in order to set the positive or negative peak of the input signal at a required level, which quickly adds or subtracts a DC element to the input signal, thus pushing/shifting the signal towards the positive or the negative side.
Regarding claim 17, Dahi further discloses (see Figures 1-3) the method of claim 15, wherein the first voltage (via 220) comprises a negative voltage (see column 8 lines 13-33). 
Dahi does not disclose wherein the first voltage comprises bursts of negative pulses.
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to provide a voltage (pulsed DC power) to a substrate (wafer), the voltage being pulsed (as seen in Figure 1, the voltage being provided to the substrate/wafer is pulsed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to configure the first voltage to comprise bursts of negative pulses in the method of Dahi, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on 
Regarding claim 18, Dahi further discloses (see Figures 1-3) the method of claim 15, wherein the first voltage (via 220) comprises a positive voltage (see column 8 lines 13-33 and column 9 lines 25-47). 
Dahi does not disclose wherein the first voltage comprises bursts of positive pulses.
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to provide a voltage (pulsed DC power) to a substrate (wafer), the voltage being pulsed (as seen in Figure 1, the voltage being provided to the substrate/wafer is pulsed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to configure the first voltage to comprise bursts of positive pulses in the method of Dahi, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on the bottom of the etched magnetic materials, in addition to the advantage of no need for specific matching network and low heat generating during the etching, thus forming a more stable and volatile etch product formation during the DC pulse off time and the 
Regarding claim 19, Dahi further discloses (see Figures 1-3) the method of claim 18, wherein the clamping network (212, 216, 226) further comprises a switch (228, 230), and the switch is turned on when the first voltage is not supplied (see column 10 line 34 through column 11 line 45). 
Dahi does not disclose wherein the first voltage comprises bursts of positive pulses.
Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to provide a voltage (pulsed DC power) to a substrate (wafer), the voltage being pulsed (as seen in Figure 1, the voltage being provided to the substrate/wafer is pulsed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to configure the first voltage to comprise bursts of positive pulses in the method of Dahi, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on the bottom of the etched magnetic materials, in addition to the advantage of no need for specific matching network and low heat generating during the etching, thus forming a more stable and volatile etch product formation during the DC pulse off time and the enhanced removal of the etch products by mono-energetic ions during the DC pulse on time.
Regarding claim 20, Dahi further discloses (see Figures 1-3) the method of claim 18, wherein the clamping network (212, 216, 226) further comprises a second DC voltage source (212), and the second DC voltage source is turned on when the first voltage is not supplied (see column 10 line 34 through column 11 line 45).
Dahi does not disclose the second DC voltage source being a shaped DC pulse voltage source and the second shaped DC pulse voltage source is turned on between the bursts of positive pulses. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to replace the DC voltage source of Dahi with the shaped DC pulse voltage source of Yang and configure the second shaped DC pulse voltage source to be turned on between the bursts of positive pulses in the method of Dahi, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on the bottom of the etched magnetic materials, in addition to the advantage of no need for specific matching network and low heat generating during the etching, thus forming a more stable and volatile etch product formation during the DC pulse off time and the enhanced removal of the etch products by mono-energetic ions during the DC pulse on time.
Regarding claim 21, Dahi further discloses (see Figures 1-3) the system (100) of claim 2, wherein the biasing and clamping circuit (104, 106, 107, 108, 128) is configured to provide a biasing voltage (via 220) and constant clamping voltage (chucking voltage – see column 5 line 65 through column 6 line 55) to a substrate (112) disposed in the plasma process chamber (102).

Yang, however, teaches (see Figure 1) that it is well known in the art for a system (DC pulse biased ICP etching system) comprising a plasma process chamber (plasma) to further comprise providing pulsed a biasing voltage (pulsed DC power).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to configure the biasing and clamping circuit to provide a pulsed biasing voltage in the system of Dahi, as taught by Yang (see Sections 1 and 4), in order to improve the etch selectivities of the magnetic materials over width while increasing the etch rates of magnetic materials and decrease the residue thickness on the bottom of the etched magnetic materials, in addition to the advantage of no need for specific matching network and low heat generating during the etching, thus forming a more stable and volatile etch product formation during the DC pulse off time and the enhanced removal of the etch products by mono-energetic ions during the DC pulse on time.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 10, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a system comprises:
wherein the biasing and clamping circuit further comprises a first shaped DC pulse voltage source network, and wherein the first shaped DC pulse voltage source network is connected between the first node and the second node.
Dependent claims 11-13 are considered to be allowable by virtue of their dependencies on dependent claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708. The examiner can normally be reached Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838

/JUE ZHANG/Primary Examiner, Art Unit 2838